NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0270n.06

                                         Case No. 21-5201

                          UNITED STATES COURT OF APPEALS                                FILED
                                                                                   Jul 08, 2022
                               FOR THE SIXTH CIRCUIT
                                                                              DEBORAH S. HUNT, Clerk


                                                     )
ELIEZER ALBERTO JIMENEZ,
                                                     )       ON APPEAL FROM THE UNITED
       Petitioner - Appellant,                       )       STATES DISTRICT COURT FOR
                                                     )       THE EASTERN DISTRICT OF
       v.                                            )       KENTUCKY
                                                     )
UNITED STATES OF AMERICA,                            )                                    OPINION
       Respondent - Appellee.                        )
                                                     )


                     Before: SILER, BUSH, and MURPHY, Circuit Judges.

     SILER, J., delivered the opinion of the court in which BUSH and MURPHY, J.J., joined.
BUSH, J. (pp 8–11), delivered a separate concurring opinion.

       SILER, Circuit Judge. Eliezer Alberto Jimenez filed a pro se 28 U.S.C. § 2255 motion

challenging his 87-month prison sentence. The district court denied the motion, however, for three

related reasons. First, as part of his plea agreement Jimenez waived the right to collaterally attack

his sentence on every ground except for ineffective assistance of counsel. Second, in the district

court’s view, Jimenez’s pro se § 2255 motion did not raise an ineffective-assistance claim, so he

failed to raise the only claim he preserved. And third, the district court rejected Jimenez’s

argument that enforcement of his plea agreement’s collateral-attack waiver would work a

“miscarriage of justice.” We agree with the district court in all three respects, so we affirm.
No. 21-5201, Jimenez v. United States


                                                 I

       Jimenez helped transport and launder nearly $300,000 in illegal drug proceeds. The

government charged him with conspiracy to launder money, 18 U.S.C. § 1956(h), and he pleaded

guilty to that charge. His plea agreement included an expansive waiver of post-conviction rights.

With an exception for ineffective-assistance claims, the waiver prohibits Jimenez from collaterally

attacking his “guilty plea, conviction, and sentence.” Jimenez’s plea agreement provides, in

relevant part:

               8. The Defendant waives the right to appeal the guilty plea and conviction.
       The Defendant waives the right to appeal any determination made by the Court at
       sentencing with the sole exception that the Defendant may appeal any aspect of the
       sentence if the length of the term of imprisonment exceeds the advisory sentencing
       guidelines range as determined by the Court at sentencing. Except for claims of
       ineffective assistance of counsel, the Defendant also waives the right to attack
       collaterally the guilty plea, conviction, and sentence.

       ...

              14. The Defendant and the Defendant’s attorney acknowledge that the
       Defendant understands this Agreement, that the Defendant’s attorney has fully
       explained this Agreement to the Defendant, and that the Defendant’s entry into this
       Agreement is voluntary.

       Prior to sentencing, the probation office compiled its findings and recommendations in a

presentence investigation report. The report assessed Jimenez four criminal history points: one

point for a 2015 Minnesota state-court conviction, one point for a 2016 Minnesota state-court

conviction, and two points for committing the instant offense while serving probation for the 2015

conviction. Paired with an offense level of 25, this yielded a guidelines imprisonment range of

70–87 months.

       Jimenez filed a set of pro se objections to the presentence investigation report. As relevant

here, he objected to his criminal history score because three of the four points stemmed from his


                                               -2-
No. 21-5201, Jimenez v. United States


2015 state conviction, and, at the time of sentencing, he was challenging that conviction in

Minnesota’s state courts. He believed the district court shouldn’t punish him—shouldn’t heighten

his criminal history score—because of a disputed state-court conviction. Jimenez ultimately

withdrew these objections, and the district court sentenced him to 87 months in prison followed

by three years of supervised release.

         Approximately eight months after Jimenez’s federal sentencing, a Minnesota state court

vacated his 2015 conviction as obtained “in violation of . . . the laws and constitution of the United

States and the State of Minnesota.” In response, Jimenez filed a pro se 28 U.S.C. § 2255 motion

to modify his sentence, and he attached to that motion a pro se memorandum of law. Citing

Johnson v. United States, 544 U.S. 295 (2005), he asked the district court to reopen his sentencing,

recalculate his guidelines range, and impose a new sentence in light of his newly diminished

criminal history score.1 The district court denied the motion because Jimenez waived most of his

post-conviction rights, including the right to bring a Johnson challenge, when he signed a plea

agreement with an expansive waiver provision. And even though Jimenez’s plea agreement

preserved the right to bring a post-conviction ineffective-assistance claim, the district court noted

that Jimenez’s § 2255 motion lacked the basic features of an ineffective-assistance claim. Most

importantly, neither the motion nor its accompanying memorandum provided any allegations

explaining how Jimenez’s trial counsel performed ineffectively.

         Jimenez, now represented by counsel, raises two arguments on appeal. First, he asks us

not to enforce his plea agreement’s collateral-attack waiver because doing so, he contends, would




1
  Johnson held, in relevant part, “that a defendant given a sentence enhanced for a prior conviction is entitled to a
reduction if the earlier conviction is vacated.” 544 U.S. at 303.

                                                        -3-
No. 21-5201, Jimenez v. United States


work a miscarriage of justice. Second, he says the district court erred when it determined his

§ 2255 motion did not raise a claim for ineffective assistance of counsel.

                                                 II

       We have jurisdiction under 28 U.S.C. §§ 1291 & 2253. Both parties have conceded the

proper standard of review is de novo. See Recording of Oral Arg. at 13:00–14:05; Appellee’s Br.

at Page 5.

                                                III

       “[S]o long as the waiver is made knowingly and voluntarily,” a criminal defendant can

waive the right to appeal and collaterally attack his sentence. See United States v. Beals, 698 F.3d

248, 255 (6th Cir. 2012). “A defendant may waive any right, even a constitutional one, in a plea

agreement, if he relinquishes that right knowingly and voluntarily. It follows that a defendant may

waive his right to bring future postconviction challenges, which are not constitutionally required,

so long as the waiver is knowing and voluntary.” Portis v. United States, 33 F.4th 331, 334–35

(6th Cir. 2022) (citation omitted).

       We find that Jimenez knowingly and voluntarily waived his collateral-attack rights. The

terms of the plea agreement and “the colloquy at the change of plea hearing” are highly probative

factors in a knowledge/voluntariness inquiry, United States v. Ferguson, 669 F.3d 756, 765 (6th

Cir. 2012), and both factors suggest a knowing and voluntary waiver took place in this case. The

plea agreement that Jimenez signed has a broad and unambiguous waiver provision, and the district

court explained the provision—its meaning and its consequences—before accepting Jimenez’s

guilty plea. Consider the following colloquy.




                                                -4-
No. 21-5201, Jimenez v. United States


                THE COURT: Paragraph 8 [of the plea agreement] also states that except
        for claims of ineffective assistance of counsel, you are waiving the right to attack
        collaterally the guilty plea, the conviction, and the sentence.

               When you give up the right to collaterally attack, as that term is used in this
        sentence, you’re giving up the right to file a separate lawsuit or a separate motion
        to challenge it. Sometimes that’s referred to as a habeas motion or a habeas
        proceeding.

                And with one exception you would not be able to attack collaterally the
        guilty plea, the conviction, or the sentence. The exception would be a claim of
        ineffective assistance of counsel. You could still make such a claim in a collateral
        proceeding, but you’d be limited to that claim.

               ...

               And do you understand that as well?

               JIMENEZ: Yes, Your Honor.

Jimenez was thus well-aware that he was waiving most of his post-conviction rights as a condition

of his plea.

        A finding of knowledge and voluntariness does not, however, end our inquiry. We have

indicated that we will refuse to enforce knowing and voluntary waivers in at least three instances:

(1) when a criminal defendant attacks his plea agreement as “the product of ineffective assistance

of counsel, ” In re Acosta, 480 F.3d 421, 422 & n.2 (6th Cir. 2007), (2) when a district court

sentences a criminal defendant above the statutory maximum, Vowell v. United States, 938 F.3d

260, 271 (6th Cir. 2019) (quoting United States v. Caruthers, 458 F.3d 459, 471–72 (6th Cir.

2006)), and (3) when a district court punishes a defendant because of the defendant’s race,

Ferguson, 669 F.3d at 764.

        None of those exceptions applies here. Exceptions two and three are clearly inapplicable.

The district court, after all, sentenced Jimenez well below the statutory maximum of 20 years, and

nothing suggests racial discrimination influenced the district court’s sentencing decision. The first


                                                -5-
No. 21-5201, Jimenez v. United States


exception also does not apply because Jimenez explicitly preserved his right to bring an

ineffective-assistance claim on collateral attack, so any such claim would fall outside the scope of

the waiver.

         That said, as the district court explained, Jimenez failed to raise an ineffective-assistance

claim in his § 2255 motion. His motion never mentioned ineffective assistance of counsel or the

Sixth Amendment right to counsel, nor did it explain (or even hint at) how his trial counsel

performed ineffectively. See Recording of Oral Arg. at 10:49–11:10 (Jimenez’s counsel conceding

“that is not there, Your Honor.”). And even though the memorandum accompanying the motion

passingly cited Strickland v. Washington, 466 U.S. 668 (1984),2 an unexplained citation “in [a]

brief in support of [a] § 2255 motion . . . is wholly insufficient to raise the issue of ineffective

assistance of counsel.” Cf. Elzy v. United States, 205 F.3d 882, 886 (6th Cir. 2000). Because

neither Jimenez’s § 2255 motion nor the accompanying memorandum (A) listed ineffective-

assistance as a ground for relief or (B) stated any facts supporting an ineffective-assistance claim,

the ineffective-assistance exception in his plea agreement waiver does not apply here.3 See R.

Governing Section 2255 Proceedings 2(b) (explaining how a § 2255 motion must “specify all the

grounds for relief available to the moving party” and “state the facts supporting each ground”).

         Jimenez asks us to recognize a “miscarriage of justice” exception to waiver enforceability,

see, e.g., United States v. Andis, 333 F.3d 886 (8th Cir. 2003) (en banc), but we decline to do so in

this case. Jimenez knowingly and voluntarily waived the right to collaterally attack his sentence,


2
 We note that the Strickland language in Jimenez’s memorandum appears to come from a “form” paragraph cut-and-
pasted from another prisoner’s pro se filing. The Strickland rule material, for example, repeatedly refers to someone
named “Kemp” (rather than Jimenez).
3
 We realize Jimenez filed his § 2255 motion pro se. And we recognize that a document filed pro se “is to be liberally
construed.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). But the liberal-construction rule does not “abrogate basic
pleading essentials,” Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989), such as the requirement that a § 2255
petitioner state the factual bases underpinning every claim for relief.

                                                       -6-
No. 21-5201, Jimenez v. United States


and this situation, i.e., a vacated state-court conviction and a diminished guidelines range, was a

foreseeable consequence of that waiver. Enforcing the waiver and applying the plea agreement as

written does not work a miscarriage of justice.

       We recognize that other circuit courts decline to enforce valid appeal or collateral-attack

waivers when doing so would result in a “miscarriage of justice.” And they take varying

approaches to identify the circumstances that meet this standard. Compare United States v. Teeter,

257 F.3d 14, 25–26 (1st Cir. 2001), with Andis, 333 F.3d at 891–92. Yet this circuit debate would

not affect the outcome here. No matter the standard, Jimenez identifies no circuit court that has

found a miscarriage of justice in his circumstances—when a court subsequently vacates a prior

conviction used to enhance a defendant’s advisory guidelines range.

                                         *         *    *

       AFFIRMED.




                                                  -7-
No. 21-5201, Jimenez v. United States


       BUSH, Circuit Judge, concurring. I join today’s opinion in full. I write separately to

explain some additional points about why the district court’s judgment must be affirmed. The

parties briefed this case on the assumption that we should determine the availability of a

miscarriage-of-justice exception to Jimenez’s collateral-attack waiver first, and, only if we found

such an exception unavailable, determine whether Jimenez raised an ineffective-assistance claim.

In my view, those arguments should be considered in reverse order. Jimenez contends on appeal

that his plea agreement itself, particularly its collateral-attack waiver, may have been the product

of ineffective assistance. See, e.g., Appellant’s Br. at 44. And if that were true, it would likely

render the waiver unenforceable. See, e.g., Portis v. United States, 33 F.4th 331, 335 (6th Cir.

2022). So if Jimenez had validly raised an ineffective-assistance claim, we would have had no

occasion to weigh a miscarriage-of-justice exception to an otherwise-enforceable collateral-attack

waiver. We instead would have demurred on the miscarriage-of-justice issue and remanded the

ineffective-assistance claim to the district court for a hearing on Jimenez’s § 2255 motion. The

district court then could have taken evidence on whether Jimenez received ineffective assistance

during his plea bargaining. And only if it turned out that Jimenez received effective assistance

(and thus that the waiver is enforceable) would we have needed to examine a potential miscarriage-

of-justice exception.

       Today, however, we properly consider that exception because Jimenez never raised an

ineffective-assistance claim where it mattered: his pro se § 2255 motion and accompanying

memorandum of law. Indeed, those documents articulate nothing like Jimenez’s new theory on

appeal: that he would not have agreed to the waiver if he had received effective counsel. Nowhere

in his § 2255 motion—written on the standard-form § 2255 template available to prisoners—did

he mention Strickland, “ineffective assistance,” or anything that his lawyer should have done but


                                               -8-
No. 21-5201, Jimenez v. United States


failed to do during any phase of the proceeding. See generally Mot., R. 201. And that was despite

the explicit, repeated instruction in the template to “state the specific facts that support your claim.”

See, e.g., id. at 4. In reality, Jimenez wanted a straightforward sentence reduction under Johnson

v. United States, 544 U.S. 295, 303 (2005), which is why his § 2255 motion never even suggested

ineffective assistance.

        Realizing that fact, Jimenez’s appellate counsel contends that the ineffective-assistance

argument was preserved not in Jimenez’s original motion, but in the accompanying memorandum

of law.   See Appellant’s Br. at 49.        As the district court recognized, however, Jimenez’s

memorandum of law comes no closer to stating an ineffective-assistance claim. True, it recites the

Strickland standard amongst a hodgepodge of other collateral-attack caselaw. But like the motion,

the memorandum makes no attempt to link that caselaw to any act or omission of Jimenez’s lawyer

during his plea bargaining, sentencing, or any other phase of the proceeding. Cf. R. Governing

Section 2255 Proceedings Rule 2(b)(1)–(3). And no surprise there. Jimenez plainly lifted that

legal-standard section from the petition of another prisoner named Kemp. As a result, it included

accurate but irrelevant propositions about, for instance, Kemp’s rights at trial. See, e.g., Mem. at

6, R. 201-1 (“Further, Kemp must show that counsel’s errors were prejudicial and deprived him

of a ‘fair trial,’ or in other words, a trial whose result is reliable.”). It said nothing about the

defectiveness of Jimenez’s plea.

        Indeed, we pressed counsel at oral argument about what within this cut-and-paste contained

anything specific to Jimenez’s case indicating ineffective assistance. Recording of Oral Arg. at

9:56–10:20. But counsel could muster no explanation for these odd and irrelevant portions of the

legal-standard section (other than Jimenez having cribbed the Strickland boilerplate from

petitioner Kemp). Id. And counsel likewise conceded that neither Jimenez’s memorandum nor


                                                  -9-
No. 21-5201, Jimenez v. United States


his motion contains any specific allegation about how his lawyer rendered ineffective assistance.1

See id. at 10:49–11:10.

         It is true, of course, that Jimenez initially filed those documents pro se, and so they must

be afforded a liberal construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). But the liberal-

construction rule is not a liberal-invention rule. It does not require the district court to lawyer on

behalf of the movant or to conjure unevidenced claims from thin air. See, e.g., Pliler v. Ford, 542

U.S. 225, 231 (2004); Coleman v. Shoney’s Inc., 79 F. App’x 155, 157 (6th Cir. 2003) (quoting

United States v. Reed, 167 F.3d 984, 993 (6th Cir. 1999)); Payne v. Sec’y of Treas., 73 F. App’x

836, 837 (6th Cir. 2003). Here, therefore, the district court properly determined that Jimenez never

raised an ineffective-assistance claim.

         Moreover, Jimenez waived his right, unambiguously and in open court, to bring any

collateral attack other than for ineffective assistance. Jimenez thus necessarily knew that the exact

claim he now seeks to press—a mere sentence-reduction request—was subject to the waiver. See

United States v. Ferguson, 669 F.3d 756, 765 (6th Cir. 2012). And as to that claim, the fact remains

that Jimenez’s vacated conviction implicates only his advisory guidelines range—not the

sentencing range set by statute, and thus not the lawfulness of his sentence. See 18 U.S.C.



1
  Much too late, Jimenez’s counsel on appeal suggested that the ineffective assistance really occurred when Jimenez’s
old lawyer supposedly advised Jimenez that seeking modification of his federal sentence based on the potential vacatur
of his 2015 state conviction would be pointless. Indeed, Jimenez now claims that his counsel below believed a vacatur
of the state conviction could reduce Jimenez’s sentence only if the vacatur occurred before the federal sentencing, and
that so long as Jimenez’s criminal history was accurate at the time of his sentencing, future vacatur of the state
conviction could never be used to reduce the corresponding federal sentence. At least this is the inference Jimenez’s
appellate counsel draws from Jimenez’s former counsel’s remark in a brief below that “[t]he Court is now aware
through documents received by the probation officer and filed with the Court, that there is a legal challenge going on
to the above mentioned conviction, but that in itself has no legal significance unless it is resolved prior to the
sentencing.” See Appellant’s Br. at 9–10, 44. Yet far from a smoking gun, it is not at all clear from this comment
that Jimenez’s former counsel somehow advised Jimenez that vacatur of the state conviction could never lead to post-
conviction relief. Rather, counsel’s comment at the time was actually correct—that the mere possibility that Jimenez’s
conviction might be vacated some time after the federal sentencing was not itself sufficient to seek a reduction of the
federal sentence during the sentencing.

                                                        - 10 -
No. 21-5201, Jimenez v. United States


§§ 1956(a), (h). Indeed, the district court today could lawfully reimpose the precise sentence

Jimenez received. See id. I agree that in these circumstances, no miscarriage-of-justice exception

is available.




                                              - 11 -